--------------------------------------------------------------------------------

Exhibit 10.1


AGREEMENT BY AND BETWEEN
Colonial Bank FSB
Vineland, NJ
and
The Comptroller of the Currency



Colonial Bank FSB, Vineland, NJ (“Bank”) and the Comptroller of the Currency of
the United States of America (“Comptroller”) wish to protect the interests of
the depositors, other customers, and shareholders of the Bank, and, toward that
end, wish the Bank to operate safely and soundly and in accordance with all
applicable laws, rules and regulations.
 
The Comptroller has found unsafe and unsound banking practices relating to asset
quality, credit risk management, and earnings at the Bank.
 
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
 
ARTICLE I


JURISDICTION
 
(1)           This Agreement shall be construed to be a “written agreement
entered into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
 
(2)           This Agreement shall be construed to be a “written agreement
between such depository institution and such agency” within the meaning of 12
U.S.C. § 1818(e)(1) and 12 U.S.C. §1818(i)(2).
 
 
1

--------------------------------------------------------------------------------

 
 
(3)           This Agreement shall be construed to be a “formal written
agreement” within the meaning of 12 C.F.R. § 163.555.  See 12 U.S.C. § 1831i.
 
(4)           This Agreement shall be construed to be a “written agreement”
within the meaning of 12 U.S.C. § 1818(u)(1)(A).
 
(5)           This Agreement shall cause the Bank to be designated as in
“troubled condition,” as set forth in 12 C.F.R. § 1 63.555, unless otherwise
informed in writing by the Comptroller.  In addition, this Agreement shall cause
the Bank not to be designated as an “eligible bank” for purposes of 12 C.F.R. §
5.3(g), unless otherwise informed in writing by the Comptroller.
 
(6)           All reports or plans which the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller pursuant to this Agreement, shall be
forwarded to:
 
Emmit C. Odom, Jr.
Assistant Deputy Comptroller
Philadelphia Field Office
1150 Northbrook Drive, Suite 303
Trevose,  PA 19053
 
ARTICLE II
 
COMPLIANCE COMMITTEE
 
(1)           Within ten (10) days of the date of this Agreement, the Board
shall appoint a Compliance Committee of at least three (3) directors, of which
no more than one (1) shall be an employee or controlling shareholder of the Bank
or any of its affiliates (as the term “affiliate” is defined in 12 U.S.C. §
371c(b)(l) or a family member of any such person.  Upon appointment, the names
of the members of the Compliance Committee, and, in the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Assistant Deputy Comptroller.  The Compliance Committee shall be responsible for
monitoring and coordinating the Bank’s adherence to the provisions of this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(2)           The Compliance Committee shall meet at least monthly.
 
(3)           Within forty-five (45) days of the date of this Agreement and
within ten (10) days of the end of each calendar quarter thereafter, the
Compliance Committee shall submit a written progress report to the Board setting
forth in detail:
 
 (a)           a description of the action needed to achieve full compliance
with each Article of this Agreement;
 
 (b)          actions taken to comply with each Article of this Agreement; and,
 
 (c)          the results and status of those actions.
 
(4)           The Board shall forward a copy of the Compliance Committee’s
report, with any additional comments by the Board, to the Assistant Deputy
Comptroller within ten (10) days of receiving such report.
 
ARTICLE III


REVIEW OF LENDING FUNCTIONS
 
(1)            Within thirty (30) days, the Board shall retain a qualified
independent consultant to formally assess the effectiveness of the Bank’s
lending function, including its policies, procedures, audit functions, and MIS
reporting, and to formally assess the competency of the Bank’s lending staff,
including assessing whether these individuals possess the experience and other
qualifications required to correct the deficiencies outlined in the Report of
Examination or whether staffing changes should be made to the lending
staff.  The findings and recommendations of the consultant shall be set forth in
a written report to the Board, which report shall be provided to the OCC
immediately upon its completion.
 
 
3

--------------------------------------------------------------------------------

 
 
(2)           Within thirty (30) days of its receipt of the consultant’s report,
but no later than ninety (90) days from the date of this Agreement, the Board
shall develop, implement, and thereafter ensure Bank adherence to a written
plan, with specific time frames, that will correct the deficiencies noted by the
consultant.  At a minimum, the plan shall contain:
 
 
 (a)
the identification of present and future management and staffing requirements
for the lending function of the Bank;

 
 (b)         detailed written job descriptions for senior lending staff;
 
 
 (c)
an evaluation of each officer’s qualifications and abilities, and a
determination of whether these individuals possess the experience and other
qualifications required to perform present and anticipated duties of his/her
officer position;

 
 
 (d)
recommendations as to whether management or staffing changes should be made,
including the need for additions to or deletions from the current lending staff;

 
 (e)         objectives by which management’s effectiveness will be measured;
 
 
 (f)
a training program to address identified weaknesses in the skills and abilities
of the Bank’s staff and management team;

 
 
 (g)
an assessment of whether Board members are receiving adequate information on the
lending operation of the Bank to enable them to fulfill their fiduciary
responsibilities and other responsibilities under the law;

 
 
4

--------------------------------------------------------------------------------

 
 
 
 (h)
recommendations to expand the scope, frequency and sufficiency of information
provided to the Board by management;

 
 
 (i)
recommendations to increase the Board’s oversight of audit of the lending
function of the Bank, including the means by which the Board will ensure audit
findings are addressed in a timely manner;

 
 
 (j)
an evaluation of the extent of responsibility of current management and/or the
Board for the present weaknesses in the Bank’s condition; and,

 
 
 (k)
recommendations to correct or eliminate any other deficiencies in the
supervision or organization structure of the Bank identified by the consultant.

 
(3)           The copies of the Board’s written plan shall be forwarded to the
Assistant Deputy Comptroller. The Assistant Deputy Comptroller shall retain the
right to determine the adequacy of the report and its compliance with the terms
of this Agreement.  In the event the written plan, or any portion thereof, is
not implemented, the Board shall immediately advise the Assistant Deputy
Comptroller, in writing, of specific reasons for deviating from the plan.
 
(4)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the plan developed
pursuant to this Article.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CAPITAL PLAN
 
(1)           Within ninety (90) days, the Board shall develop a three year
capital program.  The program shall include:
 
 (a)         specific plans for the maintenance of adequate capital;
 
 
 (b)
projections for growth and capital requirements based upon a detailed analysis
of the Bank’s assets, liabilities, earnings, fixed assets, and balance sheet
activities;

 
 
 (c)
projections of the sources and timing of additional capital to meet the Bank’s
current and future needs;

 
 
 (d)
the primary source(s) from which the Bank will strengthen its capital structure
to meet the Bank’s needs;

 
 
 (e)
contingency plans that identify alternative methods should the primary source(s)
under (d) above not be available; and,

 
 (f)          a dividend policy that permits the declaration of a dividend only:
 
 
(i)
when the Bank is in compliance with its approved capital program and will remain
in compliance with the Capital Plan immediately after making the dividend or
capital distribution; and,

 
 
(ii)
following OCC approval in accordance with 12 C.F.R. Part 163, Subpart E.

 
 
6

--------------------------------------------------------------------------------

 
 
(2)           Upon completion, the Bank’s capital program shall be submitted to
the Assistant Deputy Comptroller for prior determination of no supervisory
objection.  Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and ensure adherence to
the capital program.  The Board shall review and update the Bank’s capital
program on an annual basis or more frequently if necessary. Copies of the
reviews and updates shall be submitted to the Assistant Deputy Comptroller.
 
(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
 
ARTICLE V
 
STRATEGIC PLAN
 
(1)           Within ninety (90) days, the Board shall develop a written
strategic plan for the Bank covering at least a three-year period.  The
strategic plan shall establish objectives for the Bank’s overall risk profile,
earnings performance, growth, balance sheet mix, off-balance sheet activities,
liability structure, capital adequacy, reduction in the volume of nonperforming
assets, product line development and market segments that the Bank intends to
promote or develop, together with strategies to achieve those objectives and, at
a minimum, include:
 
 
 (a)
a mission statement that forms the framework for the establishment of strategic
goals and objectives;

 
 
 (b)
an assessment of the Bank’s present and future operating environment, including
a formal assessment of whether it is in the bank’s and its shareholders’ best
interests to seek the sale, merger or liquidation of the bank;

 
 
7

--------------------------------------------------------------------------------

 
 
 
(c)
the development of strategic goals and objectives to be accomplished over the
short and long term;

 
 
(d)
an identification of the Bank’s present and future product lines (assets and
liabilities) that will be utilized to accomplish the strategic goals and
objectives established in (1)(c) of this Article;

 
 
(e)
an evaluation of the Bank’s internal operations, staffing requirements, board
and management information systems and policies and procedures for their
adequacy and contribution  to the accomplishment of the goals and objectives
developed  under (1)(c) of this Article;

 
 
(f)
a management employment and succession program to promote the retention and
continuity of capable management;

 
 
(g)
product line development and market segments that the Bank intends to promote or
develop;

 
 
(h)
an action plan to improve bank earnings and accomplish identified strategic
goals and objectives, including individual responsibilities, accountability and
specific time frames;

 
 
(i)
a financial forecast to include projections for major balance sheet and income
statement accounts and desired financial ratios over the period covered by the
strategic plan;

 
 
(j)
control systems to mitigate risks associated with planned new products, growth,
or any proposed changes in the Bank’s operating environment;

 
 
8

--------------------------------------------------------------------------------

 
 
 
(k)
specific plans to establish responsibilities and accountability for the
strategic planning process, new products, growth goals, or proposed changes in
the Bank’s operating environment; and,

 
(l)           systems to monitor the Bank’s progress in meeting the plan’s goals
and objectives.
 
(2)          Upon adoption, a copy of the plan shall be forwarded to the
Assistant Deputy Comptroller for review and prior written determination of no
supervisory objection.  Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Bank shall implement and
ensure adherence to the strategic plan.
 
(3)          If the OCC determines, in its sole judgment, that the Bank has
failed to submit an acceptable strategic plan as required by paragraph (1) of
this Article or has failed to implement or adhere to the Bank’s specific,
measurable, and verifiable objectives included in the strategic plan, for which
the OCC has taken no supervisory objection pursuant to paragraph (2) of this
Article, then within fifteen (15) days of receiving written notice from the OCC
of such fact, the Board shall develop and shall submit to the OCC for its review
and prior determination of no supervisory objection a revised strategic plan,
which shall detail the Bank’s proposal to correct deficiencies resulting in the
Bank’s failure and to adhere to the Bank’s original strategic plan.
 
(4)          The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the plan developed
pursuant to this Article.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
PROFIT PLAN
 
(1)           Within ninety (90) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a written profit plan to improve and sustain
the earnings of the Bank.  This plan shall include, at minimum, the following
elements:
 
 
 (a)
identification of the major areas in and means by which the Board will seek to
improve the Bank’s operating performance;

 
 
 (b)
realistic and comprehensive budgets, including projected balance sheets and
year-end income statements;

 
 
 (c)
a budget review process to monitor both the Bank’s income and expenses, and to
compare actual figures with budgetary projections; and,

 
 
 (d)
a description of the operating assumptions that form the basis for major
projected income and expense components.

 
(2)           The budgets and related documents required in paragraph (I) above
for 2013 shall be submitted to the Assistant Deputy Comptroller upon
completion.  The Board shall submit to the Assistant Deputy Comptroller annual
budgets as described in paragraph (1) above for each year this Formal Agreement
remains in effect.  The budget for each year shall be submitted on or before
November 30, of the preceding year.
 
(3)           The Board shall forward comparisons of its balance sheet and
profit and loss statement to the profit plan projections to the Assistant Deputy
Comptroller on a quarterly basis.
 
 
10

--------------------------------------------------------------------------------

 
 
(4)           Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the plan developed
pursuant to this Article.
 
ARTICLE VII
 
CRITICIZED ASSETS
 
(1)           The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the ROE, in any subsequent Report of
Examination, by internal or external loan review, or in any list provided to
management by the OCC examiners during any examination.
 
(2)           Within ninety (90) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a written program designed to eliminate the
basis of criticism of assets criticized in the ROE, in any subsequent Report of
Examination, or by any internal or external loan review, or in any list provided
to management by the OCC examiners during any examination as “doubtful,”
“substandard,” or “special mention.” This program shall include, at a minimum:
 
 (a)         an identification of the expected sources of repayment;
 
 
 (b)
the appraised value of supporting collateral and the position of the Bank’s lien
on such collateral where applicable;

 
 
 (c)
an analysis of current and satisfactory credit information, including cash flow
analysis where loans are to be repaid from operations; and,

 
 
 (d)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment.

 
 
11

--------------------------------------------------------------------------------

 
 
(3)           Upon adoption, a copy of the program for all criticized assets
equal to or exceeding five hundred thousand dollars ($500,000) shall be
forwarded to the Assistant Deputy Comptroller.
 
(4)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
 
(5)           The Loan Workout Department shall take all steps necessary to
improve the operation of the Bank’s workout function including, but not limited
to:
 
 
 (a)
the establishment of policies and procedures to distinguish assets that shall be
managed by the Loan Workout Department from assets that shall be managed by the
originating unit;

 
 
 (b)
the development and implementation of management information systems to track
workloads and staffing requirements within the Loan Workout Department; and,

 
 
 (c)
the development and implementation of management information systems to measure
the success of workout activities.

 
(6)           The Board shall ensure that the Loan Workout Department receives
staffing and funding support necessary to maintain its sound operation.
 
(7)           The Board, or a designated Committee, shall conduct a review, on
at least a quarterly basis, to determine:
 
 
 (a)
the status of each criticized asset or criticized portion thereof that equals or
exceeds five hundred thousand dollars ($500,000);

 
 
12

--------------------------------------------------------------------------------

 
 
 (b)           management’s adherence to the program adopted pursuant to this
Article;
 
 (c)          the status and effectiveness of the written program; and,
 
 (d)          the need to revise the program or take alternative action.
 
(8)           A copy of each review shall be forwarded to the Assistant Deputy
Comptroller on a quarterly basis (in a format similar to Appendix A, attached
hereto).
 
(9)           The Bank may extend credit, directly or indirectly, including
renewals, extensions or capitalization of accrued interest, to a borrower whose
loans or other extensions of credit are criticized in the ROE, in any subsequent
Report of Examination, in any internal or external loan review, or in any list
provided to management by the OCC examiners during any examination and whose
aggregate loans or other extensions exceed  five hundred  thousand ($500,000)
only if each of the following conditions is met:
 
 
 (a)
the Board or designated committee finds that the extension of additional credit
is necessary to promote the best interests of the Bank and that prior to
renewing, extending or capitalizing any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank; and,

 
 
 (b)
a comparison to the written program adopted pursuant to this Article shows that
the Board’s formal plan to collect or strengthen the criticized asset will not
be compromised.

 
(10)         A copy of the approval of the Board or of the designated committee
shall be maintained in the file of the affected borrower.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
ALLOWANCE FOR LOAN AND LEASE LOSSES
 
(1)           The Board shall review the adequacy of the Bank’s Allowance for
Loan and Lease Losses (“Allowance”) and shall establish a program for the
maintenance of an adequate Allowance. This review and program shall be designed
in light of the comments on maintaining a proper Allowance found in the Federal
Financial Institutions Examination Council’s Interagency Policy Statement and
Allowance for Loan and Lease Losses dated December 13, 2006, and shall focus
particular attention on the following factors:
 
 (a)          results of the bank’s external loan review:
 
 
 (b)
procedures to ensure the ALLL methodology conforms to accounting standards
contained in FASB ASC 450-20 (Contingencies – Loss Contingencies); and,

 
 
 (c)
procedures to ensure the ALLL methodology conforms to accounting standards
contained in FASB 310-10 (Accounting by Creditors for Impairment of a Loan).

 
(2)           The program shall provide for a review of the Allowance by the
Board at least once each calendar quarter.  Any deficiency in the Allowance
shall be remedied in the quarter it is discovered, prior to the filing of the
Consolidated Reports of Condition and Income, by additional provisions from
earnings. Written documentation shall be maintained indicating the factors
considered and conclusions reached by the Board in determining the adequacy of
the Allowance.
 
 
14

--------------------------------------------------------------------------------

 
 
(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.


ARTICLE IX
CREDIT RISK MANAGEMENT
 
(1)           Within sixty (60) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a written program to improve credit risk
management at the Bank.  The program shall include, but not be limited to:
 
 
 (a)
procedures to ensure accuracy of risk ratings and proper and timely problem loan
identification;

 
 
 (b)
procedures governing the supervision and control of nonaccrual loans that,

 
 
(i)
are consistent with the accounting requirements contained in the Call Report
Instructions;

 
 
(ii)
address the circumstances under which accrued interest due on a loan may be
added to the outstanding principal amount when the loan is renewed or
restructured;

 
 
(iii)
address circumstances under which restructured loans (TDRs) will be maintained
on accruals status;

 
 
(iv)
require the monthly presentation to the Board of all loans meeting any of the
nonaccrual criteria; and,

 
 
(v)
require the immediate reversal or charge off of that portion of the remaining
accrued interest on such loans that, when combined with principal, is not
protected by sound collateral values;

 
 
15

--------------------------------------------------------------------------------

 
 
 
 (c)
procedures to ensure an independent appraisal review process is in place;

 
 
 (d)
procedures to ensure risk ratings are appropriately reflected on internal MIS;

 
 
 (e)
procedures to ensure current financial statements are obtained and reviewed,
including a global analysis of the borrower, in a timely manner;

 
 
 (f)
procedures to ensure appraisals and re-appraisals are obtained in a timely
manner; and,

 
 
 (g)
procedures to ensure that appraisal dates are appropriately reflected on
internal MIS.

 
(2)           The Board shall submit a copy of the program to the Assistant
Deputy Comptroller.
 
(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
OTHER REAL ESTATE OWNED
 
(1)           Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a policy to ensure that Other Real Estate
Owned (“OREO”) is managed in accordance with 12 C.F.R. § 160.172 (Re-evaluation
of OREO) and 12 C.F.R. Part 164 (Appraisals).  The policy shall address:
 
 (a)         responsibility and authority for OREO properties;
 
 
 (b)
proper accounting procedures for OREO properties from transfer to the Bank and
until and upon sale to a third party;

 
 
 (c)
procedures to require timely appraisals pursuant to 12 C.F.R. §160.172 and 12
C.F.R. Part 164;

 
(2)           Upon adoption, the Board shall submit a copy of the policy to the
Assistant Deputy Comptroller for review.
 
(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the policy
developed pursuant to this Article.


ARTICLE XI
CLOSING
 
(1)           Although the Board has agreed to submit certain programs and
reports to the Assistant Deputy Comptroller for review or prior written
determination of no supervisory objection, the Board has the ultimate
responsibility for proper and sound management of the Bank.
 
 
17

--------------------------------------------------------------------------------

 
 
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Bank, nothing in this Agreement shall in any way inhibit,
estop, bar, or otherwise prevent the Comptroller from so doing.
 
(3)           Any time limitations imposed by this Agreement shall begin to run
from the effective date of this Agreement.  Such time requirements may be
extended in writing by the Assistant Deputy Comptroller for good cause upon
written application by the Board.
 
(4)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
 
(5)           This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency”·as contemplated by
12 U.S.C. § J 818(b)(l), and expressly does not form, and may not be construed
to form, a contract binding on the Comptroller or the United
States.  Notwithstanding the absence of mutuality of obligation, or of
consideration, or of a contract, the Comptroller may enforce any of the
commitments or obligations herein undertaken by the Bank under his supervisory
powers, including 1 2 U.S.C. § 1818(b)(1), and not as a matter of contract
law.  The Bank expressly acknowledges that neither the Bank nor the Comptroller
has any intention to enter into a contract. The Bank also expressly acknowledges
that no officer or employee of the Office of the Comptroller of the Currency has
statutory or other authority to bind the United States, the U.S. Treasury
Department, the Comptroller, or any other federal bank regulatory agency or
entity, or any officer or employee of any of those entities to a contract
affecting the Comptroller’s exercise of his supervisory responsibilities. The
terms of this Agreement, including this paragraph, are not subject to amendment
or modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
 
 
18

--------------------------------------------------------------------------------

 
 
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.


                    /s/ Emmit C. Odom, Jr.     May 30, 2013 Emmit C. Odom, Jr.  
  Date   Assistant Deputy Comptroller        
Philadelphia Field Office
       

 
 
19

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

                    /s/ John Bailey     May 30, 2013   John Bailey     Date  

 

/s/ Gregory Facemyer     May 30, 2013   Gregory Facemyer     Date  

 

/s/ John Fitzpatrick     May 30, 2013   John Fitzpatrick     Date  

 

/s/ Albert Fralinger, Jr.     May 30, 2013   Albert Fralinger, Jr.     Date  

 

/s/ Edward Geletka     May 30,  2013   Edward Geletka     Date  

 

/s/ Hugh McCaffrey     May 30, 2013   Hugh McCaffrey     Date  

 
 
20

--------------------------------------------------------------------------------

 
 
APPENDIX A
Colonial Bank FSB
Vineland, NJ
 

CRITICIZED ASSET REPORT AS OF:      BORROWER(S):  

 
ASSET BALANCE(S) AND OCC RATING (SM, SUBSTANDARD, DOUBTFUL OR LOSS):
 

$   CRITICISM   

 

AMOUNT CHARGED OFF TO DATE       FUTURE POTENTIAL CHARGE-OFF  

 

 
PRESENT STATUS (Fully explain any increase in outstanding balance; include past
due status, nonperforming, significant progress or deterioration, etc.):

 

 
FINANCIAL AND/OR COLLATERAL SUPPORT (include brief summary of most current
financial information, appraised value of collateral and/or estimated value and
date thereof, bank’s lien position and amount of available equity, if any,
guarantor(s) info, etc.):
   
PROPOSED PLAN OF ACTION TO ELIMIATE ASSET CRITICISM(S) AND TIME FRAME FOR ITS
ACCOMPLISHMENT:
   
IDENTIFIED SOURCE OF REPAYMENT AND DEFINED REPAYMENT PROGRAM (repayment program
should coincide with source of repayment):
   
Use this form for reporting each criticized asset that exceeds _______ dollars
($____) and retain the original in the credit file for review by the
examiners.  Submit your reports (monthly/quarterly) until notified otherwise, in
writing, by the Assistant Deputy Comptroller.